Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
The Applicant's Amendment to the claims filed on 03/02/2021 are entered with the submission filed on 04/12/2021.
Claims 1-2, 16, 18, 27, 28, 51, 54, 116, 118, 120, 121, 124, and 126 are pending and examined.
Election/Restrictions
Claims 1 and 2 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 54 and 124, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/20/2020 is hereby withdrawn. In view of the withdrawal of the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
This US16/615,925 filed on 11/22/2019 is a 371 of PCT/US2018/035759 filed on 06/02/2018 and claims priority benefit of US Provisional 62/514,666 filed on 06/02/2017.
Response to Amendment
Any/all objections and rejections made in the previous office action are withdrawn herein in view of the Applicants’ Amendment to the Claims filed on 03/02/2021 and pertaining to the provisional NSDP rejections, in view of the Applicants’ Amendment to the Claims in the co-pending applications.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious the claims as presently written.  The newly added limitation where the HER3 lacks the ICD domain overcomes the art of record.  Although Elis et al (related art, below) teach HER3 lacking an ICD domain it is only in the context of a crystallography study.  Also, Lyerly et al (related art, below) disclose differential immune response to IDC domain in HER3 but this is in the context of full-length HER3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-2, 16, 18, 27, 28, 51, 54, 116, 118, 120, 121, 124, and 126 are allowed.
Related art: Elis et al (US PGPub 2013/0251703) disclose adenovirus vectors and host cells for producing truncated HER3 antigen and particularly disclose HER3 antigen lacking the ICD (intracellular domain).  In paragraph 0114, Elis et al disclose that truncated versions of the HER3 antigen, preferably lacking the intracellular domains, were useful for examining crystal structures of components bound to HER3.
 Lyerly et al (US2018/0282736, with US priority to US Provisional 62/479,870 filed on 03/31/2017) disclose “HER3 vaccine vector compositions and methods of using the same” and specifically disclose “that a combination of HER3 vaccine vectors with checkpoint inhibitors suppresses or eliminates cancer cells more effectively than either alone” (e.g., abstract, line 1).   Further, Lyerly et al show that the antibody response to the ICD (intracellular domain) of HER3 was distinct from the other two HER3 domains (e.g., page 7 of the ‘870 Provisional).  Further, Lyerly et al disclose using an E1, E2b-deleted vector (e.g. page 12 of the ‘870 Provisional).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636